Name: Decision of the EEA Joint Committee No 25/94 of 2 December 1994 amending Annex VII (Mutual recognition of professional qualifications) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  employment;  education
 Date Published: 1994-12-29

 29.12.1994 EN Official Journal of the European Communities L 339/84 DECISION OF THE EEA JOINT COMMITTEE No 25/94 of 2 December 1994 amending Annex VII (Mutual recognition of professional qualifications) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VII to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Directive 94/38/EC of 26 July 1994 amending Annexes C and D to Council Directive 92/51 /EEC on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following shall be added in Annex VII to the Agreement in point la (Council Directive 92/51 /EEC) before the adaptations: , as amended by:  394 L 0038: Commission Directive 94/38/EC of 26 July 1994 amending Annexes C and D to Council Directive 92/51 /EEC on a second general system for the recognition of professional education and training to supplement Council Directive 89/48/EEC (OJ No L 217, 23. 8. 1994, p. 8). 2. The following adaptation shall be added after adaptation (b): (c) The addition to Annex C listed in adaptation (b) are to be read together with the list included in Annex II to Commission Directive 94/38/EC. Article 2 The texts of Directive 94/38/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 January 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 2 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 217, 23. 8. 1994, p. 8.